Citation Nr: 0824511	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-32 688	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to basic eligibility for educational assistance 
benefits under Chapter 30, Title 38, United States Code. 


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2006 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 


FINDINGS OF FACT

1.  The veteran served on active duty from July 14, 2003 to 
December 13, 2005, serving 2 years, 4 months and 29 days of 
his 3-year term of enlistment. 
 
2.  The veteran was discharged from service for the 
convenience of the Government in order to enter an officers' 
training program. 
 
3.  The veteran was not discharged or released from active 
duty because of a service-connected disability, a preexisting 
medical condition not characterized as a disability, for 
hardship, for convenience of the Government after completing 
30 months of a three-year enlistment, involuntarily for 
convenience of the Government as a result of a reduction in 
force, or for a physical or mental condition not 
characterized as a disability and not the result of his own 
willful misconduct. 
 
4.  The veteran was not involuntarily separated from service 
or voluntarily separated with voluntary separation 
incentives. 


CONCLUSION OF LAW

The veteran does not meet the basic eligibility criteria for 
entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code.  38 U.S.C.A. 
§ 3011 (West 2002); 38 C.F.R. §§ 21.7042, 21.7045 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  
 
The determinative facts in this case are not in dispute.  
VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).  The Court has also held 
that the VCAA was not applicable where the outcome is 
controlled by the law, and the facts are not in dispute.  
Livesay v. Principi, 15 Vet App 165, 178 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000).  

In this case, the veteran acknowledges that he served less 
than 30 consecutive months on active duty.  In his April 2006 
claim (VA Form 22-1990), he said that he had to separate 
early to abide by Reserve Officer Training Corps (ROTC) 
scholarship regulations.  In his July 2006 notice of 
disagreement (NOD), he explained that he was stationed in 
South Korea and needed time to return to the United States 
and complete the paperwork necessary for him to attend school 
on January 17, 2006.  He said he was allowed to separate 
early via the ROTC's Green to Gold program.  In his September 
2006 substantive appeal (VA Form 9) he also explained that if 
he had served on active duty for the requisite amount of 
time, he would have had to remain in South Korea until 
January 15, 2006 and that school began on January 17, 2006.  
He asked that the Board take these extenuating circumstances 
into consideration.  

The Board is sympathetic with the circumstances of the 
veteran's case; however, the legal criteria governing service 
eligibility requirements for Chapter 30 educational benefits 
are clear and specific, and the Board is bound by them.  VA 
cannot extend benefits out of sympathy for a particular 
veteran who is otherwise statutorily ineligible to receive 
those benefits.  Harvey v. Brown, 6 Vet. App. 416, 422 
(1994).  Under the governing criteria, there is no basis in 
law upon which to grant the veteran educational assistance 
benefits under Chapter 30. 
 
An individual may establish eligibility for basic educational 
assistance under Chapter 30 by satisfying certain service 
prerequisites.  Under 38 U.S.C.A. 
§ 3011(a)(1)(A) and 38 C.F.R. § 21.7042(a)(1), an individual 
may establish eligibility by showing that he first entered on 
active duty as a member of the armed forces after June 30, 
1985.  The individual also must demonstrate that he served at 
least three years of continuous active duty, or at least two 
years if the individual's initial obligated period of active 
duty was less than three years.  38 U.S.C.A. 
§ 3011(a)(1)(A)(1); 38 C.F.R. § 21.7042(a)(2).   
 
Significantly, the governing legal criteria specify that in 
order to be eligible to receive educational benefits pursuant 
to Chapter 30, an individual, after June 30, 1985, must 
continue on active duty in the Armed Forces for at least 
three years, unless discharged or released for a qualifying 
reason (a service-connected disability, a medical condition 
which preexisted service, hardship, the convenience of the 
Government if the individual completed not less than 30 
months continuous active duty after that date, involuntarily 
for the convenience of the Government as a result of a 
reduction in force, or for a physical or mental condition not 
characterized as a disability and not the result of his own 
willful misconduct).  38 U.S.C.A. § 3011(a); 38 C.F.R. § 
21.7042(a)(5).   
 
The record reflects that the veteran served in the United 
States Army from July 15, 2003 until his honorable discharge 
on December 13, 2005.  The narrative reason for separation 
was: 'enter officer training program.'  The veteran has 
acknowledged that the term of his enlistment was 3 years and 
that he did not serve his obligated period of active duty.  
Rather, he served 2 years, 4 months and 29 days of a 3-year 
enlistment period. 

The reason for the veteran's discharge was for the 
convenience of the government, which is a statutory exception 
to serving the full term of his original obligation.  Under 
this exception, however, a veteran must serve at least 30 
continuous months prior to separation.  Unfortunately, in 
this instance, he was one-month short of meeting these 
criteria.   He was not discharged by reason of physical 
disability and there is no evidence that he was involuntarily 
separated from service or voluntarily separated with 
voluntary separation incentives as those terms are defined by 
statute.   See 38 U.S.C.A. 3018A (West 2002); 38 C.F.R. § 
21.7045 (2007).   

Although the veteran alludes to his discharge being 
considered a "hardship" discharge due to his financial and 
educational obligations, any disagreement with regard to his 
assigned discharge classification must be raised with the 
Army Board for the Correction of Military records.  VA does 
not have authority to reclassify his discharge 
classification.  Harvey, 6 Vet. App. at 424, citing 10 U.S.C. 
§ 1552(a)(1) (West 2002).  
 
The legal criteria in this case are clear and the pertinent 
facts are not in dispute.  The veteran does not have the 
requisite active service for Chapter 30 educational benefits.  
Unfortunately, the Board has no authority to create 
exceptions, or to overturn or to disregard this very specific 
limitation on the award of Chapter 30 educational benefits.  
38 U.S.C.A. § 7104(a) (West 2002); see Harvey, 6 Vet. App. at 
423 (payments of money from the Federal Treasury are limited 
to those authorized by statute).  In Harvey, the Court 
pointed out that it is a federal crime, punishable by fine 
and imprisonment, for any Government officer or employee to 
knowingly spend money in excess of that appropriated by 
Congress.  Id. at 424, citing OPM v. Richmond, 496 U.S. 414, 
430, 110 S.Ct. 2465, 2474 (1990).

In his substantive appeal, the veteran requested that should 
his claim be denied, the law be re-drafted by Congress to 
allow an exception for soldiers entering an officer training 
program.  Recently, on June 30, 2008, the Post-9/11 Veterans 
Educational Assistance Act of 2008, Title V of Public Law No. 
110-252, was enacted.  While this particular law does not 
provide specifically for an eligibility exception for 
soldiers entering an officer training program, veterans who 
serve on active duty after September 11, 2001, will be 
eligible for a percentage of educational assistance benefits 
in proportion to the time they serve on active duty.  

For example, a veteran who otherwise qualifies and has served 
an aggregate of at least 24 months, but less than 30 months 
on active duty, may receive 80 percent of the maximum 
benefits payable.  This new law applies only to programs of 
education or training pursued on or after August 1, 2009.  So 
while the new law does not apply to the veteran's current 
claim, he is encouraged to reapply if he pursues a program of 
education on or after August 1, 2009.  

In sum, the law and not the evidence is dispositive of the 
outcome of this case.  As a matter of law, the veteran is not 
eligible for Chapter 30 education benefits.  Thus, the claim 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994) 
(where the law is dispositive, the claim should be denied on 
the basis of the absence of legal merit).

ORDER

Basic eligibility for educational assistance benefits under 
Chapter 30, Title 38, United States Code, is denied. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


